Citation Nr: 1632504	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  16-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a heart condition.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a disability of the bilateral lower extremities, to include peripheral neuropathy and myopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from December 1950 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned in May 2016.  A hearing transcript is of record.

While the Veteran originally claimed that lower extremity peripheral neuropathy was the result of medications to treat cardiovascular symptoms, the record also contains evidence and his contention that lower extremity muscle impairment, including myopathy, is also the result of medications to treat his cardiovascular symptoms.  Therefore, the Board has expanded his claim as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

During the course of VA treatment, the Veteran reported that his peripheral neuropathy had been present since approximately 1996.  VA treatment records thus far associated with the claims file are dated since August 1998, and reflect that VA had treated the Veteran prior to August 1998.  Additionally, a September 2002 VA treatment report noted that the Veteran had begun taking Warfarin, also apparently in September 2002; a treatment representative providing indications for and noting commencement of this treatment, however, is not reflected in the records associated with the claims file.  Remand is required to obtain outstanding VA treatment records.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In May 2015, a VA opinion was obtained with respect to the whether the Veteran's lower extremity peripheral neuropathy was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, and if so, whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  In the opinion, the examiner indicated that Atorvastatin may have been responsible for the Veteran's myalgia/myopathy/myositis, but that there was no evidence of myonecrosis.  The examiner further noted that stopping medication, as was done immediately upon development of symptoms, is associated with slow resolution of the symptoms.  The examiner concluded that there was no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  Here, the examiner noted that appropriate lab testing was performed, and a timely sub-specialist referral was made.  The examiner further concluded that there was no failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability.  The examiner maintained that very timely action was taken in response to all symptoms or abnormal studies.  

The opinion provided by the examiner focuses nearly exclusively on the care rendered to the Veteran for the muscle impairment that apparently resulted from the prescribed use of statin medication.  The examiner has not provided a clear opinion with respect to whether the Veteran at least as likely as not has or had a lower extremity disability (e.g., peripheral neuropathy, myopathy) that is the result of VA care provided to him, and if so, whether the proximate cause of disability was at least as likely as not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or was an event not reasonably foreseeable.  The evidence thus far shows that the Veteran has had lower extremity impairment, possibly as a result of statin-based medications.

The Veteran's insinuation that he was negligently prescribed red yeast rice and Zetia by a new VA cardiologist in July 2015 that resulted in additional lower extremity disability must also be addressed by the VA examiner. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain a complete copy of all of the Veteran's VA treatment records, thereby ensuring that treatment records reflecting peripheral neuropathy dating back to approximately 1996 and treatment with Warfarin, in approximately September 2002.  

2.  The AOJ must ensure that the Veteran is scheduled for an appropriate VA examination of his lower extremities.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must accomplish the following:

(a)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has or has had during the pendency of his appeal (since November 2014) a lower extremity disability (e.g., peripheral neuropathy, myopathy) as a result of medication, to include statin medication, prescribed or provided by VA for treatment of cardiovascular symptoms.

The examiner is specifically asked to address evidence that the Veteran developed a lower extremity disability or incurred aggravation of a lower extremity disability requiring the use of a motorized wheel chair as a result of being prescribed red yeast rice and Zetia by a new VA cardiologist in July 2015.

(b)  If the Veteran did at least as likely as not develop a lower extremity disability or incur aggravation of a disability as a result of medication prescribed or provided by VA to treat cardiovascular symptoms, the examiner must then:  

(i)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the proximate cause of such disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA s part in furnishing the treatment; and,

(ii)  whether the proximate cause of each such disability was an event which was not reasonably foreseeable.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

3.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




